351 So.2d 88 (1977)
Willie MARSHALL, Appellant,
v.
STATE of Florida, Appellee.
No. 77-6.
District Court of Appeal of Florida, Second District.
November 2, 1977.
Jack O. Johnson, Public Defender, James A. Cornelius, Asst. Public Defender, Bartow and Horace S. Scruggs, Research Asst., Clinton, Miss., for appellant.
Robert L. Shevin, Atty. Gen., Tallahassee, and William I. Munsey, Jr., Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
At a hearing on appellant's competency to stand trial, the trial judge made an oral finding that appellant was competent. However, he did not enter a written order to that effect as required by Fla.R.Crim.P. 3.210(a)(4). Emerson v. State, 294 So.2d 721 (Fla. 4th DCA 1974).
We affirm the judgment of the trial court and the sentence it imposed upon appellant. However, we remand this case to the trial court for the entry of a nunc pro tunc order finding appellant competent to stand trial.
HOBSON, Acting C.J., and McNULTY and SCHEB, JJ., concur.